Name: 87/546/EEC: Commission Decision of 4 November 1987 on improving the efficiency of agricultural structures in France in accordance with Council Regulation (EEC) No 797/85 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  EU finance;  Europe
 Date Published: 1987-11-18

 Avis juridique important|31987D054687/546/EEC: Commission Decision of 4 November 1987 on improving the efficiency of agricultural structures in France in accordance with Council Regulation (EEC) No 797/85 (Only the French text is authentic) Official Journal L 327 , 18/11/1987 P. 0025 - 0025*****COMMISSION DECISION of 4 November 1987 on improving the efficiency of agricultural structures in France in accordance with Council Regulation (EEC) No 797/85 (Only the French text is authentic) (87/546/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), and in particular Article 25 thereof, Whereas, in accordance with Article 24 (4) of Regulation (EEC) No 797/85, the French Government has forwarded Circular No 5028 of 23 December 1986 on compensatory allowances for wintering for 1986/1987 and the Ministerial Decree fixing the aids granted to certain categories of farmers in mountain and hill areas and less-favoured areas; Whereas, in accordance with Article 25 (1) of Regulation (EEC) No 797/85, the Commission is to decide whether, in view of the notification of the abovementioned provisions, the provisions relating to the implementation of Title III of Regulation (EEC) No 797/85, in force in France, still meet the conditions for a financial contribution from the Community to the common measure provided for in Article 1 of Regulation (EEC) No 797/85; Whereas the abovementioned provisions meet the conditions and the objective of Regulation (EEC) No 797/85; Whereas the Committee of the European Agricultural Guidance and Guarantee Fund (EAGGF) has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 In view of Circular No 5028 of 23 December 1986 on compensatory allowances for wintering for 1986/87 and the Decree of 22 December 1986 fixing the aids granted to certain categories of farmers in mountain and hill areas and less-favoured areas, the provisions relating to the implementation of Regulation (EEC) No 797/85, in force in France, continue to meet the conditions for a financial contribution from the Community to the common measure provided for in Article 1 of that Regulation. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 4 November 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1.